Citation Nr: 1435998	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of a disability rating for pleural plaques related to asbestos, from 60 percent to 10 percent, effective April 1, 2013, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to an increased rating for pleural calcifications has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The January 2013 rating reduction was not based on a reexamination that disclosed improvement in the Veteran's pleural plaques related to asbestos.   

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.  


CONCLUSIONS OF LAW

1.  The January 2013 rating action reducing the rating for pleural plaques related to asbestos from 60 percent to 10 percent was not proper, and the criteria for restoration of a 60 percent rating from April 1, 2013, are met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.2600(e), 4.96, 4.97, Diagnostic Codes (DCs) 6899-6833 (2013).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  In October 2012, the RO proposed a rating reduction for the Veteran's service-connected pleural calcifications upon a finding of CUE.  The proper notice procedures were observed.  In this regard, a November 2012 letter described the process by which a rating reduction occurs, notified the Veteran of the types of evidence he can submit in support of his claim, and gave him the option for a personal hearing.  All due process requirements were met.

With respect to the TDIU claim, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2012 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that VA satisfied its duty to notify under the VCAA.

VA and private treatment records have been obtained.  The Veteran has provided written lay statements.  The RO obtained an October 2012 VA opinion concerning the Veteran's service-connected pleural calcifications.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2012 VA opinion is adequate, as the examiner thoroughly reviewed the claims file and fully understood the question posed by the AOJ.  

The RO also obtained May 2012 VA opinions as to the effect of the Veteran's service-connected disabilities on his ability to secure and maintain a substantially gainful occupation.  These opinions, when considered together, are adequate because the examiners discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions with analysis.  In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


II.  Reduction

The Veteran seeks restoration of a 60 percent rating for service-connected pleural calcifications. 

In order to reduce a rating, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting the change are based upon thorough examinations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

After a review of the all of the evidence in this case, the Board finds that reduction of the rating for pleural plaques related to asbestos from 60 percent to 10 percent was not proper, and a restoration of the 60 percent rating is warranted.  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for notifying him of the bases for the reduction, affording him a pre-reduction hearing, and affording him the opportunity to submit evidence, and he does not contend otherwise.  See 38 C.F.R. § 3.105.  

The rating reduction in this case was based principally on the finding of an October 2012 VA examiner that the best assessment of the Veteran's lung disability was the DLCO, which warranted a 10 percent rating, and not the FVC, which represented a 60 percent rating.  There was no reexamination of the Veteran and no showing of even minimal improvement in the pulmonary status.  The rating action awarding the 60 percent rating was not determined to be erroneous.  As there was no reexamination of the Veteran disclosing improvement in the underlying disability, the reduction was not proper.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).   

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

The Veteran is in receipt of service connection for pleural plaques related to asbestos, rated 60 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent from April 8, 2011 and 10 percent from September 2, 2011.  His combined rating is 10 percent from April 8, 2011; 60 percent from July 11, 2011; and 70% from September 2, 2011.

The Veteran's pertinent history, as shown repeatedly through the evidence of record, including his March 2012 TDIU claim and his VA treatment records, shows that he was employed for at least 50 years as a barber and has a high school education.  On the March 2012 TDIU claim, he indicated that he continued to work on a part-time basis. 

The preponderance of the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  The May 2012 VA general medical examiner cited the Veteran's treatment records and nonservice-connected disabilities and opined that the evidence does not support the claim for unemployability secondary to pleural calcifications.  The May 2012 VA audiological examiner considered the Veteran's difficulty understanding conversation and the protections provided by the Americans with Disabilities Act and opined that the Veteran is not unemployable on the basis of his hearing loss or tinnitus.  The October 2012 VA examiner indicated that the pleural plaques related to asbestos exposure were best assessed by DLCO, which was only mildly decreased.  The opinions of the VA examiners warrant greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the examiners' medical expertise, their review of the Veteran's relevant medical records, and the severity of the service-connected disabilities.


ORDER

Entitlement to restoration of the 60 percent rating for pleural calcifications from April 13, 2013 is denied.

Entitlement to TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


